 

Exhibit 10.26

 

After recording, return to:

Bilzin Sumberg Baena

Price & Axelrod LLP

1450 Brickell Avenue, 23rd Floor

Miami, Florida 33131 3456

Attn: Post·Closing Department

 

(Space Above For Recorder's Use Only)

 

NOTE AND MORTGAGE

ASSUMPTION AGREEMENT

(COMM 2014-CCRE14; Loan No. 301471033)

 

THIS NOTE AND MORTGAGE ASSUMPTION AGREEMENT (“Agreement”) is executed April 3 ,
2014, effective as of April 3 , 2014, and is entered into among U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF COMM
2014-CCRE14 MORTGAGE TRUST COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES
(“Lender”), having an address at 190 South LaSalle Street, 7th Floor, Attn: CMBS
Account Management, Chicago, Illinois 60603, Re: COMM 2014-CCRE14; Loan No
301471033; BR-NPT SPRINGING ENTITY, LLC, a Delaware limited liability company
(“Original Borrower”), having an address at c/o Bluerock Real Estate, L.L.C.,
712 Fifth Avenue, 9th Floor, New York, New York 10019 and BRG NORTH PARK TOWERS,
LLC, a Delaware limited liability company (“New Borrower”), having an address at
c/o Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New
York 10019. Original Borrower and New Borrower are hereinafter sometimes
collectively referred to as “Borrower Parties”.

 

PRELIMINARY STATEMENT

 

A.           Original Borrower is the current owner of fee title to that certain
real property (“Land”) and the buildings and improvements thereon
(“Improvements”), commonly known as “North Park Towers” located in the City of
Southfield, County of Oakland, State of Michigan, more particularly described in
Exhibit A attached hereto and made a part hereof (the Land and the Improvements
are hereinafter sometimes collectively referred to as the “Project”).

 

1

 

 

B.           Lender is the current owner and holder of a loan (“Loan”) in the
original principal amount of $11,500,000.00, as evidenced and/or secured by the
documents described on Exhibit B attached hereto (together with any and all
other agreements, documents, instruments evidencing, securing or in any manner
relating to the Loan, as all of the same may be amended, restated, supplemented
or otherwise modified from time to time, shall hereinafter be collectively
referred to as the “Loan Documents”). The Loan is secured in part by the
Project, which Project is described in and encumbered by the “Security
Instrument” described on Exhibit B. New Borrower desires to purchase the Project
from Original Borrower and to assume Original Borrower's obligations under the
Loan Documents as provided herein.

 

C.           A sale of the Project to, and the assumption of the Loan by, a
third party without the consent of the holder of the Security Instrument is
prohibited by the terms thereof.

 

D.           The Lender has agreed to consent to the following requested actions
(collectively the “Requested Actions”): (i) Original Borrower selling the
Project to New Borrower, and (ii) New Borrower assuming all of Original
Borrower's obligations under the Loan Documents, on the terms and conditions
hereinafter set forth.

 

In consideration of $10.00 paid by each of the parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, receipt
and sufficiency of which are acknowledged, the parties agree as follows:

 

ARTICLE 1

ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS

 

1.1.        Original Borrower Representations. As a material inducement to
Lender to enter into this Agreement and to consent to the Requested Actions,
Original Borrower acknowledges, warrants, represents and agrees to and with
Lender as follows:

 

(a)            Incorporation of Recitals. All of the facts set forth in the
Preliminary Statement of this Agreement are true and correct and incorporated
into this Agreement by reference.

 

(b)           Authority of Original Borrower.

 

(i)          Original Borrower. Original Borrower is a duly organized, validly
existing limited liability company in good standing under the laws of the State
of Delaware and is qualified to transact business in the State of Michigan.
BR-North Park Towers, LLC (“Original Borrower Manager”) is the Manager (and also
a member) of Original Borrower. Original Borrower Manager, acting alone without
the joinder of any other manager or member of Original Borrower or any other
party, has the power and authority to execute this Agreement on behalf of and to
duly bind Original Borrower under this Agreement. The execution and delivery of,
and performance under, this Agreement by Original Borrower have been duly and
properly authorized pursuant to all requisite limited liability company action
and will not (x) violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to Original Borrower or the articles of organization,
certificate of formation, operating agreement, limited liability company
agreement or any other organizational document of Original Borrower or (y)
result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which Original Borrower is a party or by which
the Project may be bound or affected.

 

2

 

 

   (ii)         Original Borrower Manager. Original Borrower Manager is a duly
organized, validly existing limited liability company in good standing under the
laws of the State of Delaware and is qualified to transact business in the State
of Michigan. Jordan Ruddy (“Ruddy”) is an authorized signatory of Original
Borrower Manager (as appointed by Bluerock Real Estate, L.L.C., a Delaware
limited liability company, which is the sole manager of Original Borrower
Manager). Ruddy, acting alone without the joinder of any manager or member of
Original Borrower Manager or any other party, has the power and authority to
execute this Agreement on behalf of and to duly bind Original Borrower Manager
and Original Borrower under this Agreement. The execution and delivery of, and
performance under, this Agreement by Original Borrower Manager have been duly
and properly authorized pursuant to all requisite company action and will not
(x) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Original Borrower Manager or the articles of organization,
certificate of formation, operating agreement, limited liability company
agreement or any other organizational document of Original Borrower Manager or
(y) result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which Original Borrower Manager is a party or
by which the Project may be bound or affected.

 

(c)              Compliance with Laws. To Original Borrower's knowledge, all
permits, licenses, franchises or other evidences of authority to use and operate
the Project as it is presently being operated and as contemplated by the Loan
Documents are current, valid and in full force and effect. Original Borrower has
not received any written notice from any governmental entity claiming that
Original Borrower or the Project is not presently in compliance with any laws,
ordinances, rules and regulations bearing upon the use and operation of the
Project, including, without limitation, any notice relating to any violations of
zoning, building, environmental, fire, health, or other laws, ordinances, rules,
codes or regulations.

 

(d)              Rent Roll. The Rent Roll (“Rent Roll”) attached hereto and made
a part hereof as Exhibit C is a true, complete and accurate summary of all
tenant leases (collectively, “Leases”) affecting the Project as of the date of
this Agreement.

 

(e)              Leases. The Leases are the only leases affecting the Project
and are currently in full force and effect. Original Borrower has not been
notified of any landlord default under any of the Leases; there are no leasing
broker's or finder's commissions of any kind due or to become due with respect
to the Leases or the Project; the rents and security deposits under the Leases
shown on the Rent Roll are true and correct; Original Borrower has not received
any prepaid rents or given any concessions for free or reduced rent under the
Leases except as may be permitted pursuant to the terms of the Loan Documents
and will not accept any prepaid rents for more than one month in advance. To the
best of Original Borrower's knowledge, all of the commercial tenants at the
project are currently in possession and are operating businesses from their
leased premises.

 

3

 

 

(f)               Title to Project and Legal Proceedings. Original Borrower is
the current owner of fee title to the Condominium Units (as defined in the Loan
Agreement) and good title and rights in and to the Common Elements of the
Condominium (as defined in the Loan Agreement). There are no pending or
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Original
Borrower or the Project, or any pending or threatened condemnation proceedings
or annexation proceedings affecting the Project, or any agreements to convey any
portion of the Project, or any rights thereto to any person, entity, or
government body or agency not disclosed in this Agreement or the Loan Documents.

 

(g)              Loan Documents. The Loan Documents constitute valid and legally
binding obligations of Original Borrower enforceable against Original Borrower,
as limited herein, and the Project in accordance with their terms. Original
Borrower acknowledges and agrees that, nothing contained in this Agreement, or
the Requested Actions, shall release or relieve Original Borrower from its
obligations, agreements, duties, liabilities, covenants and undertakings under
the Loan Documents arising prior to the date hereof. Original Borrower has no
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever against Lender, Wells Fargo Bank, National Association, Rialto
Capital Advisors, LLC and any and all other parties appointed and/or serving as
servicers of the Loan (“Servicer”), all subsidiaries, parents and affiliates of
Lender and Servicer and each of the foregoing parties' predecessors in interest,
and each and all of their respective past, present and future partners, members,
certificateholders, officers, directors, employees, agents, contractors,
representatives, participants and heirs and each and all of the successors and
assigns of each of the foregoing (collectively, “Lender Parties”) with respect
to (i) the Loan, (ii) the Loan Documents, or (iii) the Project. To the extent
Original Borrower would be deemed to have any such defenses, setoffs, claims,
counterclaims or causes of action as of the date hereof, Original Borrower
knowingly waives and relinquishes them, such waiver shall not apply with respect
to the enforcement by Original Borrower against Lender of Lender's obligations
under this Agreement.

 

(h)              Bankruptcy. Original Borrower has no intent to (i) file any
voluntary petition under any Chapter of the Bankruptcy Code, Title 11, U.S.C.A.
(“Bankruptcy Code”), or in any manner to seek any proceeding for relief,
protection, reorganization, liquidation, dissolution or similar relief for
debtors (“Debtor Proceeding”) under any local, state, federal or other
insolvency Jaw or laws providing relief for debtors, (ii) directly or indirectly
cause any involuntary petition under any Chapter of the Bankruptcy Code to be
filed against Original Borrower or any members thereof or (iii) directly or
indirectly cause the Project or any portion or any interest of Original Borrower
in the Project to become the property of any bankrupt estate or the subject of
any Debtor Proceeding.

 

4

 

 

(i)             No Default. To Original Borrower's knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a Default
or an Event of Default (as such terms are defined in the Loan Agreement) in the
Loan Agreement.

 

(j)             Lead Paint Disclosure. Original Borrower has no knowledge of any
lead- based paint and/or lead-based paint hazards in the Improvements and,
except as delivered to Lender in writing, Original Borrower has no reports or
records pertaining to any lead-based paint and/or lead-based paint hazards in
the Improvements.

 

(k)             Reaffirmation. Original Borrower reaffirms and confirms the
truth and accuracy of all representations and warranties made by it as set forth
in the Loan Documents, in all material respects, as if made on the date hereof.

 

1.2.         Acknowledgments, Warranties and Representations of New Borrower. As
a material inducement to Lender to enter into this Agreemen1and to consent to
the Requested Actions, New Borrower acknowledges, warrants, represents and
agrees to and with Lender as follows:

 

(a)            Incorporation of Recitals. All of the facts set forth in the
Preliminary Statement of this Agreement are true and correct and incorporated
into this Agreement by reference.

 

(b)           Authority of New Borrower.

 

(i)          New Borrower. New Borrower is a duly organized, validly existing
limited liability company in good standing under the laws of the State of
Delaware and is qualified to transact business in the State of Michigan.
Bluerock Residential Holdings, L.P. (“New Borrower Member”) is the sole member
of New Borrower and Original Borrower Manager is the Manager of New Borrower.
Original Borrower Manager, acting alone, without the joinder of any other
manager of New Borrower or New Borrower Member or any other party, has the power
and authority to execute this Agreement on behalf of and to duly bind New
Borrower under this Agreement and the Loan Documents. The execution and delivery
of, and performance under, this Agreement and the Loan Documents by New Borrower
have been duly and properly authorized pursuant to all requisite company action
and will not {x) violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to New Borrower or the articles of organization,
certificate of formation, operating agreement, limited liability company
agreement, or any other organizational document of New Borrower or (y) result in
a breach of or constitute or cause a default under any indenture, agreement,
lease or instrument to which New Borrower is a party or by which the Project may
be bound or affected.

 

5

 

 

(ii)         Original Borrower Manager. Original Borrower Manager is a duly
organized, validly existing limited liability company in good standing under the
laws of the State of Delaware and is qualified to transact business in the State
of Michigan. Ruddy is an authorized signatory of Original Borrower Manager (as
appointed by Bluerock Real Estate, L.L.C., a Delaware limited liability company,
which is the sole manager of Original Borrower Manager). Ruddy, acting alone
without the joinder of any manager or member of Original Borrower Manager or any
other party, has the power and authority to execute this Agreement on behalf of
and to duly bind Original Borrower Manager and New Borrower under this Agreement
and the Loan Documents. The execution and delivery of, and performance under,
this Agreement by Original Borrower Manager have been duly and properly
authorized pursuant to all requisite company action and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Original Borrower Manager or the articles of organization, certificate of
formation, operating agreement, limited liability company agreement or any other
organizational document of Original Borrower Manager or (y) result in a breach
of or constitute or cause a default under any indenture, agreement, lease or
instrument to which Original Borrower Manager is a party or by which the Project
may be bound or affected.

 

(iii)        New Borrower Member. New Borrower Member is a duly organized,
validly existing limited partnership in good standing under the laws of the
State of Delaware and is not required by law to become qualified to transact
business in the State of Michigan. Bluerock Residential Growth REIT, Inc. (the
“REIT”) is the sole general partner of New Borrower Member. The REIT, acting
alone without the joinder of any other partner of New Borrower Member or any
other party, has the power and authority on behalf of and to duly bind New
Borrower Member under this Agreement and the Loan Documents to which New
Borrower Member shall be a party pursuant to the New Indemnitor Joinder (defined
below).

 

(iv)        REIT.  The REIT is a duly organized, validly existing corporation in
good standing under the laws of the State of Maryland and is not required by law
to become qualified to ·transact business in the· State of Michigan. Christopher
J. Vohs (“Vohs”) an authorized signatory of the REIT. Vohs, acting alone without
the joinder of any other authorized signatory or any other officer or director
of the REIT or any other party, has the power and authority to execute this
Agreement on behalf of and to duly bind the REIT under this Agreement and the
Loan Documents as to which the REIT shall become a party pursuant to the New
Indemnitor Joinder. The execution and delivery of, and performance under, this
Agreement by the REIT have been duly and properly authorized pursuant to all
requisite corporate action and will not (x) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to the REIT or the articles of
organization, certificate of incorporation, certificate of trust, bylaws, trust
agreement or any other organizational document of the REIT or (y) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which the REIT is a party or by which the Project may be bound
or affected.



 

6

 

 

(c)             Financial Statements. The financial statements and other
information (collectively, “Financial Statements”) of New Borrower Member and
the REIT (individually and/or collectively, “Principal”) which have been
previously delivered to Lender are true, complete and accurate in all material
respects and accurately represent the financial condition of each Principal as
of the date thereof. All of the assets shown on each Principal's Financial
Statements are owned by such Principal, individually, as its sole and separate
property, and not otherwise jointly with any other person or entity. There has
not been any material adverse change to· the financial condition of Principal
between the date of the Financial Statements and the date of this Agreement. New
Borrower also acknowledges and agrees to cause Principal to timely comply with
all financial, bookkeeping and reporting requirements set forth in the Loan
Documents that are applicable to the Guarantor thereunder, including, without
limitation, those set forth in Section 4.9 of the Loan Agreement. New Borrower
acknowledges that the Financial Statements have been provided to Lender to
induce Lender to enter into this Agreement and are being relied upon by Lender
for such purposes. Lender agrees that since New Borrower is a single member
limited liability company, to the extent that New Borrower Member files a tax
return instead of New Borrower, that it will provide Lender with the tax returns
for New Borrower Member instead of New Borrower. Similarly, to the extent that
the balance sheets and financial statements of New Borrower are consolidated
with those of New Borrower Member, that the consolidated balance sheets and
financial statements will clearly identify the assets and liabilities of New
Borrower as belonging to New Borrower and New Borrower Member will provide
Lender with copies of said consolidated balance sheets and financial statements.

 

(d)             Bankruptcy Proceedings. None of New Borrower or Principal
(together with any other direct or indirect owners of 10% or more of New
Borrower or Principal, collectively, the “New Borrower Parties”) or any other
entities which may be owned or controlled directly or indirectly by any of New
Borrower Parties (collectively, the “Related Entities”) has been a party to any
Debtor Proceeding within seven (7) years prior to the date of this Agreement.

 

(e)             Defaults on Other Indebtedness. None of New Borrower Parties or
any Related Entities has materially defaulted under its or their obligations
with respect to any other indebtedness within seven (7) years prior to the date
of this Agreement.

 

(f)             New Borrower's Organizational Documents. New Borrower has not
transacted any business in New Borrower's name since its formation except as
related to the acquisition of the Project. New Borrower is and will continue to
be in full compliance with all of its organizational documents and the single
purpose entity and separateness requirements of the Loan Documents and such
organizational documents do not conflict with any of such single purpose entity
and separateness requirements of the Loan Documents.

 

(g)             Assets of New Borrower. The only assets of New Borrower are the
Project, the personal property owned by New Borrower and used in connection with
the Project and cash or cash equivalents.

 

(h)             Management of Project. There will be no change in the Manager
(as such term is defined in the Loan Agreement) managing the Project nor will
there be any changes to the Management Agreement (as such term is defined in the
Loan Agreement) in connection with the Requested Actions. Original Borrower will
assign as of the date hereof all of its right, title and interest in, to and
under the Management Agreement to New Borrower.

 

7

 

 

(i)              Cash Management Agreement. New Borrower agrees and acknowledges
that (i) the Cash Management Agreement, as amended hereby, is in full force and
effect, (ii) all actions have been taken to open any new accounts required
thereunder for the New Borrower, and (iii) immediately following the completion
of the Requested Actions, New Borrower shall deliver written notice to all
tenants and other parties as set forth in (and as required by) the Cash
Management Agreement of the requirements of the Cash Management Agreement.

 

(j)              Clearing Account Agreement. New Borrower agrees and
acknowledges that (i) the Clearing Account Agreement, as amended hereby, is in
full force and effect and (ii) all actions have been taken to open any new
accounts required thereunder for the New Borrower.

 

(k)             Loans to Related Entities. There are no loans payable by New
Borrower to any of the Related Entities or any other entities or persons.

 

(1)             New Borrower Parties' Interests. None of New Borrower Parties or
any of the Related Entities is obtaining a loan to finance its direct or
indirect interest in New Borrower or the Project or pledging its direct or
indirect interest in New Borrower to any party, and none of the entities or
individuals owning a direct or indirect interest in New Borrower has any right
to take over control from any of such other entities or individuals.

 

(m)            Prohibited Person. New Borrower warrants and represents, after
review of the website identified below, that none of New Borrower or, to the
best of New Borrower's knowledge, New Borrower Parties or any of their
respective officers, directors, shareholders, partners, members or affiliates
(including other holders of indirect equity interests in New Borrower) is an
entity or person (i) that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order 13224, issued on September 24, 2001
(“E013224”), (ii) whose name appears on the United States Treasury Department's
Office of Foreign Assets Control (“OFAC') most current list of “Specifically
Designated Nationals and Blocked Persons” (which list may be published from time
to time in various media including, but not limited to, the OFAC website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf), who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224,
or (iv) who, to the knowledge of New Borrower, is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
clauses [i] - [iv] above are herein referred to as a “Prohibited Person”). New
Borrower covenants and agrees that none of New Borrower Parties or any of their
respective officers, directors, shareholders, partners, members or affiliates
(including other holders of indirect equity interests in New Borrower) will
knowingly conduct any business, or engage in any transaction or dealing, with
any Prohibited Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person, or (b) knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in EO13224. New Borrower
further covenants and agrees to deliver (from time to time) to Lender any such
certification as may be requested by Lender in its reasonable discretion,
confirming that, based on reasonable inquiry .(x) none of New Borrower Parties
or any of their respective officers, directors, shareholders, partners, members
or affiliates (including other holders of indirect equity interests in New
Borrower) is a Prohibited Person and (y) none of New Borrower, or to the best of
New Borrower's knowledge, any of the other New Borrower Parties, or their
respective officers, directors, shareholders, partners, members or affiliates
(including the holders of indirect equity interests in New Borrower) has (a)
knowingly conducted any business, or engaged in any transaction or dealing, with
any Prohibited Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person or (b) knowingly engaged in or conspired to engage in any
transaction that evaded or avoided, or had the purpose of evading or avoiding,
or attempted to violate, any of the prohibitions set forth in E013224.

 

8

 

 

(n)            Loan Documents. The Loan Documents, from and after the date
hereof and as hereby amended, are valid and legally binding obligations of New
Borrower, enforceable against New Borrower and the Project in accordance with
their terms. This Agreement and the execution of other documents contemplated
hereby do not constitute the creation of a new debt or the extinguishment of the
debt evidenced by the Loan Documents, and they shall not in any way affect or
impair the liens and security interests created by the Loan Documents, which New
Borrower acknowledges to be valid and existing liens and security interests in
the Project. New Borrower agrees that the lien and security interests created by
the Loan Documents continue to be in full force and effect, unaffected and
unimpaired by this Agreement or by the transfer of the Project or any collateral
described in financing statements filed in connection with the Loan Documents
and that said liens and security interests shall so continue in their perfection
and priority until the debt secured by the Loan Documents is fully discharged.
New Borrower has no defenses, affirmative defenses, setoffs, claims,
counterclaims, crossclaims or causes of action of any kind or nature whatsoever
against the Lender Parties with respect to (i) the Loan, (ii) the indebtedness
due under the Loan Documents (the “Indebtedness”), (iii) the Loan Documents, or
(iv) the Project, To the extent New Borrower would be deemed to have any such
defenses, affirmative defenses, setoffs, claims, counterclaims, crossclaims or
causes of action as of the date hereof, New Borrower knowingly waives and
relinquishes them. New Borrower acknowledges that it has received copies of all
of the Loan Documents.

 

(o)             No Default. To New Borrower’s actual knowledge, no event, fact
or circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents.

 

(p)             Inspections and Tenant Estoppels. New Borrower has not obtained
any written inspection reports relating to the Project in connection with the
Requested Actions. Additionally, New Borrower has not obtained any tenant
estoppel certificates from the tenants located at the Project in connection with
the Requested Actions.

 

9

 

 

(q)             Reaffirmation. To New Borrower’s actual knowledge, New Borrower
affirms and confirms the truth and accuracy of all representations and
warranties made by Original Borrower and set forth in the Loan Documents, in all
material respects, as if made on the date hereof, excluding those pertaining to
Original Borrower’s membership and organizational structure, financial
statements and data pertaining solely to Original Borrower or its members and
other matters pertaining solely to Original Borrower and not the Project.

 

(r)             Post-Closing Ownership. Immediately following consummation of
the Requested Actions, New Borrower will be 100% directly or indirectly owned by
Bluerock Residential Holdings L.P., a Delaware limited partnership, and under
common sponsorship with Original Borrower.

 

ARTICLE 2

ACKNOWLEDGMENT AND COVENANTS OF BORROWER PARTIES

 

As a material inducement to Lender to enter into this Agreement and to consent
to the Requested Actions, each of Borrower Parties, as to itself only,
acknowledges, warrants, represents, covenants and agrees to and with Lender as
follows:

 

2.1.         Assumption of Loan. New Borrower hereby assumes the indebtedness
due under the Note, the Loan and all of Original Borrower's other obligations,
as grantor, mortgagor, borrower, assignor, trustor, indemnitor, guarantor, or
maker, as the case may be, under the Loan Documents to the same extent as if New
Borrower had signed such instruments. New Borrower agrees to comply with and be
bound by all the terms, covenants and agreements, conditions and provisions set
forth in the Loan Documents applicable to the Borrower thereunder.

 

2.2.         Indebtedness. As of March 12, 2014, the outstanding principal
balance of the Loan was $11,500,000.00 and the following escrow and reserve
balances (collectively, “Escrow Balances”) are being held by Lender: (i) a tax
escrow balance of $184,681.65; (ii) an insurance escrow balance of $0.00; (iii)
a capital expenditures reserve account of $20,084. 16; and (iv) a required
repairs reserve account of $151,520.26. Further, Borrower Parties acknowledge
and agree that Lender will continue to hold the Escrow Balances for the benefit
of New Borrower in accordance with the terms of the Loan Documents. In the event
of any error in, or omission from, the foregoing, Lender shall not be
prejudiced, limited, or estopped, in any way in its right to charge, collect and
receive any and all monies lawfully due Lender under the Loan Documents. By its
execution hereof, Lender represents and warrants to New Borrower that to
Lender's actual knowledge (i) the amounts set forth above are correct, (ii)
Lender has not issued any written notices of a Default or an Event of Default to
Original Borrower which have not been cured, and (iii) there are no existing
material defaults under the Loan Documents.

 

10

 

 

2.3.         Assumption Fee. Simultaneously with or prior to the execution
hereof, any or both of Borrower Parties shall pay to or has paid Lender a
processing fee of $25,000.00, which Borrower Parties agrees are fees for new
consideration and are not interest charged in connection with the Loan.

 

2.4.         Payment of Transaction Costs and Expenses. Any or both of Borrower
Parties shall pay at the time of execution of this Agreement ·by Lender: (a) the
legal fees and disbursements of Lender's counsel, Bilzin Sumberg Baena Price &
Axelrod LLP, in connection with the preparation of this Agreement and the
transactions contemplated in this Agreement; all recording costs and documentary
stamps, or other taxes if any, due upon the recording of this Agreement; and (c)
the costs of updating Lender's policy of title insurance insuring the Security
Instrument to a current date and endorsing such policy to include this Agreement
in the description of the Security Instrument with no additional exceptions, or,
at Lender's option, the cost of obtaining a new lender's policy of title
acceptable to Lender insuring the Loan Documents as affected by this Agreement.

 

2.5.        Information.

 

(a)              All information provided to Lender or any Servicer by New
Borrower and/or New Indemnitor or any of their respective employees, officers,
directors, partners, members, managers or representatives, in connection with or
relating to (i) the Requested Actions, (ii) this Agreement or the transactions
contemplated hereby or (iii) the Project, contains no untrue statement of
material fact and does not omit a material fact necessary in order to make such
information not misleading, and the provision of any such information by Lender
or any Servicer to any rating agency is expressly consented to by New Borrower
and New Indemnitor and will not infringe upon or violate any intellectual
property rights of any party. New Borrower and New lndemnitor, by their
execution of this Agreement or the Joinder attached hereto, jointly and
severally, agree to reimburse, indemnify and hold Lender Parties harmless from
and against any and all liabilities, judgments, costs, claims, damages,
penalties, expenses, losses or charges (including, but not limited to, all
reasonable legal fees and court costs) (collectively, “Indemnification Costs”),
which may now or in the future be undertaken, suffered, paid, awarded, assessed
or otherwise incurred as a result of or arising out of any breach or inaccuracy
of the foregoing representations and warranties or any fraudulent or tortuous
conduct of New Borrower and/or New lndemnitor in connection with the Requested
Actions, this Agreement or the transactions contemplated hereby, including the
misrepresentation of financial data presented to Lender in connection with the
Requested Actions.

 

11

 

 

(b)              All information provided to Lender and any Servicer by Original
Borrower and/or Original Indemnitor or any of their respective employees,
officers, directors, partners, members, managers or representatives, in
connection with or relating to (i) the Requested Actions, (ii) this Agreement or
the transactions contemplated hereby or (iii) the Project, contains no untrue
statement of material fact and does not omit a material fact necessary in order
to make such information not misleading, and the provision of any such
information by Lender or any Servicer to any rating agency is expressly
consented to by Original Borrower and Original Indemnitor and will not infringe
upon or violate any intellectual property rights of any party. Original Borrower
and Original Indemnitor, by their execution of this Agreement or the Joinder
attached hereto, jointly and severally, agree to reimburse, indemnify and hold
Lender Parties harmless from and against any and all Indemnification Costs,
which may now or in the future be undertaken, suffered, paid, awarded, assessed
or otherwise incurred as a result of or arising out of any breach or inaccuracy
of the foregoing representations and warranties or any fraudulent or tortuous
conduct of Original Borrower and/or Original Indemnitor in connection with the
Requested Actions, this Agreement or the transactions contemplated hereby, or
the Project, including the misrepresentation of financial data presented to
Lender in connection with the Requested Actions.

 

2.6.         Release and Covenant Not To Sue. Each of Borrower Parties, as to
itself and all of its heirs, successors and assigns only, remises, releases,
acquits, satisfies and forever discharges Lender Parties from any and all manner
of debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements,, liabilities, obligations, expenses,
damages, judgments, executions, actions, inactions, claims, demands and causes
of action of any nature whatsoever, whether at law or in equity, whether known
or unknown, either now accrued or subsequently maturing, which any of Borrower
Parties now has or hereafter can, shall or may have by reason of any matter,
cause or thing, from the beginning of the world to and including the date of
completion of the Requested Actions (“Acquisition Date”) , including, without
limitation, matters arising out of or relating to (a) the Loan, (b) the Loan
Documents, (c) the Indebtedness, (d) the Project, and (e) any other agreement or
transaction between Borrower Parties or any one of them and any of Lender
Parties concerning matters arising out of or relating to the items set forth in
subsections (a) - (d) above. Each of Borrower Parties, as to itself and all of
its respective heirs, successors and assigns only, covenants and agrees never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any of
Lender Parties by reason of or in connection with any of the foregoing matters,
claims or causes of action. This release and covenant not to sue shall not apply
with respect to Lender's obligations under this Agreement

 

2.7.         Further Assurances. Borrower Parties shall execute and deliver to
Lender such agreements, instruments, documents, financing statements and other
writings as may be requested from time to time by Lender to perfect and to
maintain the perfection of Lender's security interest in and to the Project, and
to consummate the transactions contemplated by or in the Loan Documents and this
Agreement.

 

ARTICLE 3

ADDITIONAL PROVISIONS

 

3.1.         Consent of Lender. Subject to the terms of this Agreement, Lender
hereby consents to the Requested Actions. Each of Borrower Parties, Original
Indemnitor (as defined in the Joinder by and Agreement of Original Indemnitor
attached hereto (the “Original Indemnitor Joinder”)) an New Indemnitor (as
defined in the Joinder by and Agreement of New Indemnitor attached hereto (the
“New Indemnitor Joinder”)) agrees that neither this Agreement nor Lender's
consent to the Requested Actions shall be deemed Lender's consent or a waiver of
Lender's right to consent to any other action requiring Lender consent under the
Loan Documents that may be contained in any of the documents or items delivered
to Lender in connection with the Requested Actions, whether or not such
documents or items were reviewed and/or accepted by Lender. Moreover, neither
this Agreement nor Lender's consent to the Requested Actions shall constitute a
modification of any of the terms or conditions of the Loan Documents, except as
expressly provided for in this Agreement.

 

12

 

 

3.2.         Modifications to Loan Documents.

 

(a)            Loan Agreement.

 

  (i)          Schedule VII of the Loan Agreement is hereby replaced with the
Schedule VII attached hereto.

 

  (ii)          The term “Cash Management Agreement” in the Loan Agreement shall
hereafter include all agreements that are intended to amend, modify, supplement,
or replace the Cash Management Agreement.

 

   (iii)         The term “Clearing Account Agreement” in the Loan Agreement
shall hereafter include all agreements that are intended to amend, modify,
supplement, or replace the Clearing Account Agreement.

 

3.3.         Release of Original Indemnitor and Original Borrower. By its
execution hereof, Lender hereby releases (i) Original Indemnitor from its
obligations under the Guaranty and the Environmental Indemnity (as defined in
Exhibit B attached hereto) in accordance with and subject to the terms of the
Original Indemnitor Joinder and (ii) Original Borrower from personal liability
for all acts or events occurring or obligations arising under the Loan Documents
after the Acquisition Date with the exception of any liability of Original
Borrower based upon (a) any material misrepresentation of Original Borrower in
this Agreement or any other document executed by Original Borrower in connection
herewith and/or (b) its obligations under the Environmental Indemnity (the
“Environmental Indemnity Obligations”) or any of the other Loan Documents that
are caused by Original Borrower or any of its agents or result from the
existence of conditions existing prior to the Acquisition Date or migrating to
or from any portion of the Project prior to the Acquisition Date, or result from
a violation of Environmental Laws (defined in the Environmental Indemnity) prior
to the Acquisition Date. Original Borrower shall bear the burden of proving when
Hazardous Substances (defined in the Environmental Indemnity) first existed
upon, about or beneath the Project or began migrating to or from the Project and
when a violation of Environmental Law first occurred; provided, however, the
foregoing burden of proof is for the benefit of the Lender, its successors and
assigns) and is not for the benefit of any other party.

 

13

 

 

3.4.         UCC Filings. New Borrower hereby grants and confirms unto Lender a
first lien priority security interest in all of New Borrower's assets, including
but not limited to all of its (i) personal property and all of the fixtures
located at the Project and (ii) the Property (as such term is defined in the
Security Instrument), to the maximum extent permitted by the Uniform Commercial
Code (“UCC”). Borrower Parties hereby consent to the filing of any financing
statements or UCC forms required to be filed in the applicable states or any
other applicable filing office, including, but not necessarily limited to, the
state of organization of New Borrower and in the Records (collectively
“Filings”) in order to perfect or continue the perfection of said interest and,
notwithstanding anything contained in any of the Loan Documents to the contrary,
in accordance with the UCC, as amended, subsequent to the making of the Loan,
said Filings may be made by Lender without the consent of either of the Borrower
Parties.

 

3.5.         References to Terms in Loan Documents.

 

(a)              Each reference in the Loan Documents that refers to a Loan
Document that has been modified by this Agreement shall hereinafter be modified
to include that Loan Document as it has been modified by this Agreement (and by
any and all other amendments, restatements, supplements or other modifications
made to such document from time to time).

 

(b)             All references to the term Loan Documents in the Security
Instrument and the other Loan Documents shall hereinafter be modified to include
this Agreement and all documents executed and/or required in connection with the
Requested Actions.

 

ARTICLE 4

MISCELLANEOUS PROVISIONS

 

4.1.         No Limitation of Remedies. No right, power or remedy conferred upon
or reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law but each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under this Agreement, the Loan Documents or now or
subsequently existing at law.

 

4.2.         No Waivers. Except as otherwise expressly set forth in this
Agreement, nothing contained in this Agreement shall .constitute a waiver of any
rights or remedies of Lender under the Loan Documents or at law. No delay or
failure on the part of any party hereto in the exercise of any right or remedy
under this Agreement shall operate as a waiver, and no single or partial
exercise of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy. No action or forbearance by any
party hereto contrary to the provisions of this Agreement shall be construed to
constitute a waiver of any of the express provisions. Any party hereto may in
writing expressly waive any of such party's rights under this Agreement without
invalidating this Agreement.

 

4.3.         Successors or Assigns. Whenever any party is named or referred to
in this Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal .representatives, successors, successors-in-title and
assigns of the parties, whether so expressed or not.

 

14

 

 

4.4.          Construction of Agreement. · Each party hereto acknowledges that
it has participated in the negotiation of this Agreement and no provision shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured, dictated or drafted such provision.
Borrower Parties at all times have had access to an attorney in the negotiation
of the terms of and in the preparation and execution of this Agreement and have
had the opportunity to review and analyze this Agreement for a sufficient period
of time prior to execution and delivery. No representations or warranties have
been made by or on behalf of Lender, or relied upon by Borrower Parties,
pertaining to the subject matter of this-Agreement, other than those set forth
in this Agreement. All prior statements, representations and warranties, if any,
are totally superseded and merged into this Agreement, which represents the
final and sole agreement of the parties with respect to the subject matters. All
of the terms of this Agreement were negotiated at arm's length, and this
Agreement was prepared and executed without fraud, duress, undue influence or
coercion of any kind exerted by any of the parties upon the others. The
execution and delivery of this Agreement are the free and voluntary act of
Borrower Parties.

 

4.5.          Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity: If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained herein, and the remainder of this Agreement shall remain
operative and in full force and effect.         ·

 

4.6.          Notices. Notwithstanding anything to the contrary contained .in
any of the Loan Documents, any and all notices, elections, approvals, consents,
demands, requests and responses (“Communications”) permitted or required to be
given under this Agreement and the Loan Documents shall not be effective unless
in writing, signed by or on behalf of the party giving the same, and sent by
certified or registered mail, postage prepaid, return receipt requested, or by
hand delivery or a nationally recognized overnight courier service (such as
FedEx), to the party to be notified at the address of such party set forth below
or at such other address within the continental United States as such other
party may designate by notice specifically designated as a notice of change of
address and given in accordance with this Section. Any Communications shall be
effective upon the earlier of their receipt (or refusal of receipt) or three
days after mailing in the manner indicated in this Section. Receipt of
Communications shall occur upon actual delivery but if attempted delivery is
refused or rejected, the date of refusal or rejection shall be deemed the date
of receipt. Any Communication, if given to Lender, must be addressed as follows,
subject to change as provided above:

 

15

 

 

U.S. Bank National Association, as Trustee

c/o Wells Fargo Bank, National Association

Commercial Mortgage Servicing

550 South Tryon Street, 14th Floor

MAC D 1086

Charlotte, North Carolina 28202

Re: COMM 2014-CCRE14; Loan No.: 301471033

 

With a copy to:

 

Rialto Capital Advisors, LLC

790 N.W. 107th Avenue, Suite 400

Miami, Florida 33172

Attn:    Niral Shah, Director

Re: COMM 2014-CCRE14 Loan No.: 27-9300033

 

and, if given to Original Borrower or New Borrower must be addressed as follows,
notwithstanding any other address set forth in the Loan Documents to the
contrary, subject to change as provided above:

 

BR-NPT Springing Entity, LLC or BRG North Park Towers, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn:              Jordan Ruddy and Michael L. Konig, Esq.

Facsimile:      (212) 278-4420

 

With a copy to:

 

Hirschler Fleischer PC

2100 East Cary Street

Richmond, Virginia 23223

Attn:              Robert G. Boyle, Jr., Esq.

Facsimile:      (804) 644-0957

 

4.7.          Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State in which the Project is
located.

 

4.8.          Headings; Exhibits. The headings of the articles, sections and
subsections of this Agreement are for the convenience of reference only, are not
to be considered a part of this Agreement and shall not be used to construe,
limit or otherwise affect this Agreement.

 

16

 

 

4.9.          Modifications. The terms of this Agreement may not be changed,
modified, waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Lender's
consent to the Requested Actions shall not be deemed to constitute Lender's
consent to any provisions of the organizational documents that would be in
violation of the terms and conditions of any of the Loan Documents.

 

4.10.         Time of Essence; Consents. Time is of the essence of this
Agreement and the Loan Documents. Any provisions for consents or approvals in
this Agreement shall mean that such consents or approvals shall not be effective
unless in writing and executed by Lender.

 

4.11.         Counterparts. This Agreement may be executed in two or more
counterparts> each of which shall be deemed an original, but all of which will
constitute the same agreement. Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon and may be attached to another counterpart of
this Agreement identical in form hereto but having attached to it one or more
additional signature pages.

 

4.12.         New Indemnitor Joinder. New Indemnitor shall assume the
obligations of Original Borrower and/or Original Indemnitor under the Guaranty
and the Environmental Indemnity pursuant to the Joinder by and Agreement of New
Indemnitor attached hereto.

 

4.13. WAIVER OF TRIAL BY JURY. BORROWER PARTIES AND LENDER EACH HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER PARTIES
AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

17

 

 

The parties have executed and delive1·ed this Agreement as of the day and year
first above written.

 

Witnesses:   LENDER:           U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE BENEFIT OF THE HOLDERS OF COMM 2014-CCRE14 MORTGAGE TRUST COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES           By: Rialto Capital Advisors, LLC,
as attorney-in-fact

 

/s/ Erika D. Levy     By: /s/ Adam Singer Print Name: Erika D. Levy      
Managing Director           /s/ Aileen Perez         Print Name: Aileen Perez  
     

 

STATE OF FLORIDA )     ) SS:   COUNTY OF MIAMI-DADE )  

 

The foregoing instrument was acknowledged before me this 1 day of April, 2014,
by Adam Singer as Managing Director of Rialto Capital Advisors, LLC, a limited
liability company, as attorney-in-fact, on behalf of said limited liability
company, as attorney-in-fact for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE BENEFIT OF THE HOLDERS OF COMM 2014-CCRE14 MORTGAGE TRUST COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, on behalf of the said trust. He X is
personally known to me or has produced a driver's license as identification.

 





Ninette Minguez /s/ Ninette Minguez COMMISSION #EE023973 Notary Public, State of
Florida EXPIRES: SEP. 07, 2014 Print Name: Ninette Minguez







WWW.AaronNotary.COM My Commission Expires:  



 

[AFFIX NOTARY STAMP ABOVE]

 

[LENDER'S SIGNATURE PAGE TO ASSUMPTION AGREEMENT]

 

 

 

 

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:   ORIGINAL BORROWER:           BR-NPT SPRINGING ENTITY, LLC,     a
Delaware limited liability company           By: BR-North Park Towers, LLC,
a Delaware limited liability company,
its manager

 

/s/ Christopher J. Vohs     By: /s/ Jordan Ruddy Print Name: Christopher J. Vohs
    Name: Jordan Ruddy       Title: Authorized Signatory s/ Molly Brown        
Print Name: Molly Brown        

 

STATE OF New York )     ) SS.   COUNTY OF New York )  

 

The foregoing instrument was acknowledged before me this 1 day of April, 2014,
by Jordan Ruddy, the Authorized Signatory of BR-North Park Towers, LLC, a
Delaware limited liability company, the manager of BR-NPT SPRINGING ENTITY, LLC,
a Delaware limited liability company, on behalf of said limited liability
company. He is personally known to me or who produced    as identification.

 

  /s/ Dale Pozzi   Notary Public, State of New York   My Commission Expires: Jan
28, 2017

 

DALE POZZI
NOTARY PUBLIC-STATE OF NEW YORK
NO. 01PO6275397
Qualified in New York County
My Commission Expires January 28, 2017  

 

[ORIGINAL BORROWER'S SIGNATURE PAGE TO ASSUMPTION AGREEMENT]

 

 

 

 

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

    NEW BORROWER: Witnesses:         BRG NORTH PARK TOWERS, LLC,     a Delaware
limited liability  company           By: BR-North Park Towers, LLC, a Delaware
limited liability company, its manager

 

      By: /s/ Jordan Ruddy /s/ Christopher J. Vohs     Name: Jordan Ruddy Print
Name: Christopher J. Vohs     Title: Authorized Signatory           s/ Molly
Brown         Print Name: Molly Brown        

 

STATE OF New York )     ) SS.   COUNTY OF New York )  

 

The foregoing instrument was acknowledged before me this 1 day of April, 2014,
by Jordan Ruddy, the Authorized Signatory of BR-North Park Towers, LLC, a
Delaware limited liability company, the manager of BRG NORTH PARK TOWERS, LLC, a
Delaware limited liability company, on behalf of said limited liability company.
He is personally known to me or who produced            as identification.

 

  /s/ Dale Pozzi   Notary Public, State of New York   My Commission Expires: Jan
28, 2017

 

DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK   NO. 01PO6275397   Qualified in
New York County   My Commission Expires January 28, 2017  

 

[NEWBORROWER'S SIGNATURE PAGE TO ASSUMPTION AGREEMENT]

 

 

 

 

SCHEDULE VII

 

List of Directors and Officers of Board of Directors of the Condominium
Association

 

Director:           R. Ramin Kamfar

 

Director:           Jordan Ruddy

 

Director:           Patricia Anderson

 

R. Ramin Kamfar - President

 

Jordan Ruddy - Secretary and Treasurer

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The land referred to in this Policy is described as follows:

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of
Southfield, County of Oakland, State of Michigan.

 

Units 1 through 331, both inclusive, being all of the Units of North Park Towers
Condominium, according to the Master Deed recorded in Liber 7794 on Pages 337
through 412, inclusive, Oakland County Records, and designated as Oakland County
Condominium Subdivision Plan No. 305, together with rights in General Common
Elements, and Limited Common Elements as set forth in the above Master Deed and
as described in Act 229 of the Public Acts of 1963, and Act 59 of the Public
Acts of 1978, as amended.

 

NOTE: Being Parcel No. 24-36-128-001 thru 24-36-128-331, of the City of
Southfield, County of Oakland.

 

 

 

 

EXHIBIT B

 

LOAN DOCUMENTS

 

1.          Promissory Note dated December 24, 2013, in the principal amount of
$11,500,000.00 (the “Note”), executed by Original Borrower in favor of Arbor
Commercial Mortgage, LLC (“Original Lender”), and endorsed to the order of
Lender.

 

2.          Mortgage dated as of December 24, 2013 (the “Security Instrument”),
executed by Original Borrower in favor of Original Lender and recorded in
Official Records Book 46687, at Page 396 in the Public Records of Oakland
County, Michigan (“Records”), and assigned to Lender.

 

3.          Assignment of Leases and Rents dated as of December 24, 2013,
executed by Original Borrower in favor of Original Lender and recorded in
Official Records Book 46687, at Page 420 of the Records, and assigned to Lender.

 

4.          Loan Agreement dated as of December 24, 2013 (the “Loan Agreement”)
between Original Borrower and Original Lender.

 

5.          UCC Financing Statement reflecting Original Borrower, as debtor, and
Original Lender, as secured party, and recorded in Official Records Book 46687,
at Page 433 of the Records, and assigned to Lender.

 

6.          UCC Financing Statement reflecting Original Borrower, as debtor, and
Original Lender, as secured party and filed with the Secretary of State of
Delaware under File No. 20140029439, and assigned to Lender.

 

7.          Guaranty of Recourse Obligations dated as of December 24, 2013 (the
“Guaranty”), executed by Original Indemnitor in favor of Original Lender, and
assigned to Lender.

 

8.          Environmental Indemnity Agreement dated as of December 24, 2013 (the
“Environmental Indemnity”), executed by Original Borrower and Original
lndemnitor in favor of Original Lender, and assigned to Lender.

 

9.          Assignment of Management Agreement dated as of December 24, 2013
(the “Assignment of Management Agreement”), executed by Bluerock Property
Management, LLC, a Michigan limited liability company (“Manager”) and Original
Borrower in favor of Original Lender, and assigned to Lender.

 

10.         Deposit Account Agreement dated as of December 24, 2013 (the “Cash
Management Agreement”) executed by Original Borrower, KeyBank National
Association, and Original Lender, and assigned to Lender.

 

 

 

 

11. Lockbox Deposit Account Control Agreement dated as of December 24, 2013 (the
“Clearing Account Agreement”), executed by Original Borrower, KeyBank National
Association, as Clearing Bank, and Original Lender, and assigned to Lender.

 

2

 

 

EXHIBIT C

 

RENT ROLL

 

(INTENTIONALLY DELETED FOR PURPOSES OF RECORDING)

 

 

